DETAILED ACTION
This is a final Office action in response to the IDS filed 09/16/2021 and the remarks filed 10/28/2021.

Status of Claims
Claims 1-7, 9, and 10 are pending;
Claims 1, 4-6, and 9 are currently amended; claims 2, 3, 7, and 10 are original; claims 8 and 11-20 have been cancelled;
Claims 1-7, 9, and 10 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/16/2021 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informality:
Claim 1, lines 7 and 8, the applicant is advised to change "the second end" to --the second end of the first plate--.  See claim 1, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 8-10, "the curved section of the first member extending outwardly away from the curved section of the second member, and the curved section of the second member extending outwardly away from the curved section of the first member."  As shown in the annotated portion of Figure 12 below, the upper part of the curved section (441) of the first member (432) extends away from the curved section (442) of the second member (433).  However, the lower part of the 
[AltContent: textbox (The upper part of the curved section (441) of the first member (432) extends away from the curved section (442) of the second member (433).)][AltContent: textbox (The upper part of the curved section (442) of the second member (433) extends away from the curved section (441) of the first member (432).)][AltContent: textbox (The lower part of the curved section (441) of the first member (432) extends towards the curved section (442) of the second member (433).)][AltContent: arrow]
    PNG
    media_image1.png
    504
    640
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (The lower part of the curved section (442) of the second member (433) extends towards the curved section (441) of the first member (432).)][AltContent: arrow]


[AltContent: arrow]




Regarding claim 9, it is recited in line 1, "The bracket assembly of claim 8."  Note that claim 8 has been cancelled.  Therefore, claim 9 has an improper dependency.  For the purpose of examination, the Examiner considers claim 9 to be dependent from claim 1.  Appropriate correction is required.
Claims 2-7 and 10 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (US 9,004,422 B2) in view of Silcox et al.   (US 8,413,734 B2), hereinafter Silcox, and Carraro et al. (US 4,723,749), hereinafter Carraro.
Regarding claim 1, Feenstra discloses a bracket assembly (18, fig 1) comprising: a first plate (96, fig 6) having a first end (96a, fig 6, see annotation, the upper end of the angled body 96) and a second end (96b, fig 6, see annotation, the lower end of the angled body 96), the first plate defining a first fastener opening (124, fig 6, col 5, lines 32-34, element 124 is described as a threaded aperture provided in the angled body 96); a seating structure (108, 110, 112, 114, fig 6) extending from the second end of the first plate (Feenstra: see Figure 6), the seating structure positionable on a first side (14a, fig 1, see annotation, the left side of the beam 14 in Figure 1) of a 

    PNG
    media_image2.png
    192
    166
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (96b – Second End)][AltContent: connector][AltContent: textbox (124a – Interior Threaded Surface)][AltContent: arrow][AltContent: textbox (124b – Nut)][AltContent: textbox (96a – First End)][AltContent: textbox (96b – Exterior Surface)][AltContent: connector]
    PNG
    media_image3.png
    515
    391
    media_image3.png
    Greyscale
[AltContent: textbox (94a – Threaded Exterior Surface)]
[AltContent: connector]
[AltContent: arrow]

    PNG
    media_image4.png
    319
    236
    media_image4.png
    Greyscale

[AltContent: textbox (120a– Interior Surface)]
[AltContent: connector]





    PNG
    media_image5.png
    535
    846
    media_image5.png
    Greyscale






[AltContent: textbox (14c – Rim)]
[AltContent: connector]
[AltContent: textbox (14b – Second Side)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (14a – First Side)]


Feenstra does not disclose the bracket assembly, (1) wherein the first plate defines a first plate opening, the second plate extending through the first plate opening in the first plate, (2) wherein the seating structure is a seating frame, the seating frame defining a first member positionable on the first side of the beam and a second member positionable on the second side of the beam, wherein each of the first member and the second member defines a curved section adjacent to the second end, the curved section of the first member extending outwardly away from the curved section of the second member, and the curved section of the second member extending outwardly away from the curved section of the first member, the curved sections configured to receive the rim of the beam therebetween.


    PNG
    media_image6.png
    453
    648
    media_image6.png
    Greyscale










Feenstra and Silcox are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first plate (Feenstra: 96, fig 6) with a first plate opening (Silcox: 422, fig 4) and form the second 
With respect to the missing limitations (2) above, Carraro teaches a bracket assembly (29, 30, 31, fig 4) comprising: a first plate (30, fig 4) having a first end (30a, fig 1, the upper end of the vertical portion 30) and a second end (30b, fig 1, the lower end of the vertical portion 30); a seating frame (31, fig 4) extending from the second end of the first plate, the seating frame defining a first member (75, fig 4) positionable on a first side (76a, fig 4, see annotation, the right side of the beam 76 in Figure 4) of a beam (76, fig 4) and a second member (74, fig 4) positionable on a second side (76b, fig 4, see annotation, the left side of the beam 76 in Figure 4) of the beam, wherein each of the first member and the second member defines a bent section (74a, 75a, figs 4 & 5, see annotation, the bent section 74a of the second member 74 receiving the rim 77 of the beam 76 and the bent section 75a of the first member 75 receiving the rim 77 of the beam 76) adjacent to the second end, the bent section of the first member extending outwardly away from the bent section of the second member (see Figures 4 and 5), and the bent section of the second member extending outwardly away from the bent section of the first member (see Figures 4 and 5), the bent sections configured to receive a rim (77, fig 4) of the beam therebetween (see Figures 4 and 5).

[AltContent: arrow][AltContent: textbox (74c – Attached End)]

    PNG
    media_image7.png
    492
    275
    media_image7.png
    Greyscale

[AltContent: textbox (75c – Attached End)][AltContent: arrow]

    PNG
    media_image8.png
    292
    217
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: textbox (30a– First End)]
[AltContent: textbox (74a – Bent Section)][AltContent: textbox (30b– Second End)][AltContent: arrow]
[AltContent: textbox (74e – Side Member)][AltContent: textbox (75a – Bent Section)][AltContent: arrow]
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (74d – Side Member)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (74f – Cross Member)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (76a – First Side)][AltContent: arrow]
[AltContent: textbox (75b – Free End)][AltContent: textbox (76a – First Side)]
[AltContent: textbox (76b – Second Side)][AltContent: textbox (74b – Free End)]

Carraro is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the seating structure (Feenstra: 108, 110, 112, 114, fig 6) as a seating frame (Carraro: 31, fig 4) extending from the second end (Feenstra: 96b, fig 6, see annotation) of the first plate (Feenstra: 96, fig 6), the seating frame defining a first member (Carraro: 75, fig 4) positionable on a first side (Feenstra: 14a, fig 1, see annotation) of a beam (Feenstra: 14, fig 1) and a second member (Carraro: 74, fig 4) positionable on a second side (Feenstra: 14b, fig 1, see annotation) of the beam, wherein each of the first member and the second member defines a bent section (Carraro: 74a, 75a, fig 4, see annotation) adjacent to the second end, the bent section of the first member extending outwardly away from the bent section of the second member (Carraro: see Figures 4 and 5), and the bent section of 
Feenstra, as modified by Silcox and Carraro as discussed above, does not explicitly teach the bracket assembly, wherein the bent section of each of the first and second members is curved.
While the illustrated seating frame (Carraro: 31, fig 4) of Carraro is used with a T-bar with a rectangular rim (Carraro: 77, fig 4), Carraro teaches that the seating frame (Carraro: 31, fig 4) may be easily modified to securely engage a T-bar with a circular rim (Carraro: col 4, lines 25-29).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the bent section (Carraro: 74a, 75a, figs 4 & 5, see annotation) of each of the first and second members (Carraro: 74, 75, fig 4) of the seating frame (Carraro: 31, fig 4) with a curved shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to provide a seating frame to accommodate T-bars with circular rims.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Carraro to obtain the invention as specified in claim 1.
Accordingly, Feenstra, as modified with Silcox and Carraro with respect to claim 1, teaches a bracket assembly (Feenstra: 18, fig 1) comprising: a first plate (Feenstra: 96, fig 6, as modified by, Silcox: 404, fig 4) having a first end (Feenstra: 96a, fig 6, see annotation, the upper end of the angled body 96) and a second end (Feenstra: 96b, fig 6, see annotation, the lower end of the angled body 96), the first plate defining a first plate opening (Silcox: 422, fig 4) and a first fastener opening (124, fig 6, col 5, lines 32-34, element 124 is described as a threaded aperture provided in the angled body 96), a seating frame (Feenstra: 108, 110, 112, 114, fig 6, as modified by, Carraro: 31, fig 4) extending from the second end of the first plate, the seating frame defining a first member (Carraro: 75, fig 4) positionable on a first side (Feenstra: 14a, fig 1, see annotation, the left side of the beam 14 in Figure 1) of a beam (Feenstra: 14, fig 1) and a second member (Carraro: 74, fig 4) positionable on a second side (Feenstra: 14b, fig 1, see annotation, the right side of the beam 14 in Figure 1) of the beam, wherein each of the first member and the second member defines a curved section (Carraro: 74a, 75a, figs 4 & 5, see annotation, the bent section 74a of the second member 74 receiving the rim 77 of the beam 76 and the bent section 75a of the first member 75 receiving the rim 77 of the beam 76; the bent sections 74a, 75a are each modified to have a curved shape for accommodating a curved rim as discussed above based on In re Dailey) adjacent to the second end, the curved section of the first member extending outwardly away from the curved section of the second member (Carraro: see Figures 4 and 5), and the curved section of the second member extending outwardly away from the curved section of the first member (Carraro: see Figures 4 and 5), the curved sections configured to receive a rim (Carraro: 77, fig 4, see col 4, lines 25-29, as modified with a circular shape) of the beam therebetween; a second plate (Feenstra: 92, fig 7, as 
Regarding claim 2, wherein the screw is oriented substantially perpendicular to the first plate (Feenstra: see Figures 1 and 5).
Regarding claim 3, wherein the threaded exterior surface of the screw is configured to engage at least one of an interior threaded surface (Feenstra: 124a, fig 6, see annotation, the threaded interior surface of the threaded aperture 124, see col 5, lines 32-34) of the first fastener opening and an interior threaded surface of the second fastener opening.
Regarding claim 4, Feenstra, as modified by Silcox and Carraro with respect to claim 1, teaches the bracket assembly, wherein: the bracket assembly further comprises a nut (Feenstra: 124b, fig 6, see annotation, the protruding nut on the first plate 96, see col 5, lines 32-34; also see col 4, lines 29-33, see Figure 3, for the nut 62); the threaded exterior surface of the screw engages the nut (Feenstra: see Figure 1, see col 5, lines 32-34); and the nut is positioned to abut an exterior surface (Feenstra: 96b, fig 6, see annotation, the exterior surface of the first plate 96) of the first plate.
second plate.
Feenstra teaches an alternative bracket assembly (200, fig 10) comprising: a first plate (204, 212, 214, fig 11a); a second plate (220, fig 12a); a nut (234b, fig 12b, see annotation, the protruding nut on the second plate 220, see col 6, lines 12-18; also see col 4, lines 29-33, see Figure 3, for the nut 62) positioned to abut a surface (233b, fig 12a, see annotation, the surface of the segment 233) of the second plate (see Figures 12a and 12b); and a fastener (218, fig 10) positioned to abut a surface (214a, fig 11a, see annotation, the surface of the segment 214) of the first plate (see Figure 10).

    PNG
    media_image9.png
    415
    212
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    405
    258
    media_image10.png
    Greyscale



[AltContent: textbox (233b –Surface)][AltContent: textbox (234b – Nut)][AltContent: arrow][AltContent: connector]
[AltContent: textbox (214a –Surface)][AltContent: connector]





Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the nut (Feenstra: 124b, fig 6, see annotation) to be positioned to abut the interior surface (Feenstra: 120a, fig 7, see In re Einstein, 8 USPQ 167.  Therefore, it would have been obvious to combine Feenstra, Silcox, and Carraro to obtain the invention as specified in claim 4.
Regarding claim 5, wherein the fastener is operable to adjust an amount of space between the first plate and the second plate by rotating the screw (Feenstra: col 5, lines 39-42).
Regarding claim 6, wherein: the second plate defines a first end (Silcox: 430, fig 4) and a second end (Feenstra: 128, fig 7); the first end of the second plate defines a tip end (Silcox: 430a, fig 5b, see annotation below, the upper tip end of the first end 430 of the second plate 406) extending towards the first plate (Feenstra: see Figures 1 and 5; Silcox: see Figure 5b; the tip end 430a of the first end 430 of Silcox extends upwardly from the horizontal portion of the first end 430 of Silcox towards the first end 96a of the first plate 96 of Feenstra, thereby fully meeting the instant limitations).



[AltContent: connector][AltContent: arrow][AltContent: textbox (430 – First End)]
    PNG
    media_image11.png
    339
    319
    media_image11.png
    Greyscale



[AltContent: textbox (430a – Tip End)]

[AltContent: textbox (Annotation of Portion of Figure 5b)]


Regarding claim 7, wherein the tip end is configured to pivot away from the first plate when the screw is loosened and to pivot towards the first plate when the screw is tightened (Feenstra: see Figures 1 & 5; Silcox: see Figures 4-5b, see col 6, lines 58-61).
Regarding claim 9, each of the first member and second member comprising a free end (Carraro: 74b, 75b, figs 4 & 5, see annotation, the lower free end 74b of the second member 74 and the lower free end 75b of the first member 75) and an attached end (Carraro: 74c, 75c, figs 4 & 5, see annotation, the upper attached end 74c of the second member 74 and the upper attached end 75c of the first member 75), the attached end of the first member and the attached end of the second member each coupled to the second end of the first plate (Carraro: see Figures 4 and 5). 
Regarding claim 10, wherein the second member comprises a pair of side members (Carraro: 74d, 74e, fig 4, see annotation, the two outer side members of the second member 74) and a cross member (Carraro: 74f, fig 4, see annotation, the lower cross member of the second member 74) connecting the pair of side members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631